Citation Nr: 1733637	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to September 14, 2011, and to a disability rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1964 to October 1967.  Among many other commendations for his honorable service, the Veteran was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part, that decision granted service connection for anxiety disorder not otherwise specified and assigned a noncompensable rating as of the date of the Veteran's initial claim for service connection of this disability.  In February 2013, the RO increased the Veteran's disability rating for an anxiety disorder to 10 percent prior to September 14, 2011, and to 30 percent thereafter.  The Board previously remanded this matter in April 2015 for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, an additional remand is necessary in this matter.

As indicated above, the Board previously considered this matter in April 2015.  At that time, the Board found that the record had raised the issue of an application to reopen a claim of service connection for posttraumatic stress disorder (PTSD) and a claim of service connection for prostate cancer and referred these issues to the AOJ for appropriate action.  The Veteran's claim for service connection for prostate cancer was granted in an August 2015 rating decision.  However, it does not appear that the AOJ has begun adjudication on the referred issue of an application to reopen a service connection claim for PTSD.

In the April 2015 remand directives, the Board instructed the AOJ to obtain outstanding VA and private treatment records and to schedule the Veteran for a psychological examination.  The Board is satisfied that these actions have been completed.  However, the Board also explicitly instructed the AOJ to adjudicate the Veteran's claim for higher initial evaluations for an anxiety disorder "[a]fter adjudicating the inextricably intertwined application to reopen the claim of service connection for PTSD as well as undertaking any other needed development."  Here, the record does not indicate that the required adjudication of this inextricably intertwined issue has occurred.

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  Where, as here, there has not been substantial compliance with a remand directive, the case must be returned to the AOJ for corrective action.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the referred petition to reopen a claim of service connection for PTSD.

2.  Obtain any outstanding VA treatment records that are not currently in the record and associate them with the Veteran's claims file and conduct any other necessary development.

3.  Thereafter, readjudicate the Veteran's claim for increased initial disability ratings for an anxiety disorder.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




